

116 S3122 IS: To amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit to Congress an annual report on suicide among veterans, and for other purposes.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3122IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit to
			 Congress an annual report on suicide among veterans, and for other
			 purposes.
	
 1.Annual report on suicide among veteransSection 1720F of title 38, United States Code, is amended— (1)by redesignating subsection (k) as subsection (l); and
 (2)by inserting after subsection (j) the following new subsection (k);  (k)Annual report on suicide among veterans(1)Not less frequently than annually, in carrying out the comprehensive program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on suicide among veterans.
 (2)Each report submitted under paragraph (1) shall, for the year covered by the report— (A)specify the number of veterans who committed suicide, disaggregated by age, sex, race, and ethnicity; and
 (B)include such other matters as the Secretary considers appropriate..